DETAILED ACTION

Remarks
	This Office action is responsive to applicant’s amendment filed on January 4, 2001.

Claim Rejections - 35 USC § 112
The rejection of claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over OHTANI et al. (US 2014/0106251) in view of Yu et al. (US 2008/0038602), Ueda (US Pat. 7,690,458) and Chatroux et al. (US 2011/0020720)
For claims 1 and 4-8:  Ohtani teaches a fuel cell control system and its corresponding control method, the fuel cell system mounted in an electric vehicle and comprising a fuel cell stack 11 configured to generate electric power by an electrochemical reaction between fuel gas and oxidizing gas and to supply the generated electric power to an electric motor for driving the vehicle (Ohtani in 0016), an electrically controlled discharge switch 47 (0036), a discharge 
Ohtani does not explicitly teach a first discharge electrical resistor electrically connected to the fuel cell stack through the electrically controlled discharged switch comprised of an insulated gate bipolar transistor (IGBT).  However, Yu in the same field of endeavor teaches an electrical resistor 70 (Yu in 0017) which is electrically connected to a fuel cell stack similarly through a switch 66 and is for discharging of a fuel cell. (0019)  The skilled artisan would find obvious to modify the electrically controlled discharge switch of Ohtani by electrically connecting to a discharge electrical resistor.  The motivation for such a modification is to dissipate the remaining amount of output power from the fuel cell stack. (Id.)  Furthermore, while the switch of Yu is not explicitly taught as an insulated gate bipolar transistor (IGBT), Chatroux in the same field of endeavor teaches a switch as an isolated gate bipolar transistor (IGBT). (Chatroux in 0008, NB: It is asserted that insulated gate bipolar transistor is the same as an isolated gate bipolar transistor as both have an isolated main gate, i.e. it is isolated by insulation.)  The skilled artisan would find obvious to further modify the switch as an IGBT.  The motivation for such a modification is a switch of this type being capable of withstanding high voltages at its terminals with enhanced reliability while minimizing costs. (Id.)   
Ohtani does not explicitly teach a power supply of the discharge control circuit being comprised of the fuel cell stack.  However, Ueda in the same field of endeavor teaches a fuel cell stack as the power supply of a discharge control circuit. (Ueda in col. 6 lines 32-51, col. 7 lines 
Ohtani does not explicitly teach when the collision signal is input to the discharge control circuit from the collision detector that the discharge control circuit turns the electrically controlled discharge switch to on to electrically connect the fuel cell stack to the first discharge electrical resistor, so that the electrical power generated by the fuel cell stack is consumed by the first discharge electrical resistor to discharge the fuel cell stack.  However, However, Yu further teaches an electrical resistor 70 (Yu in 0017) which is electrically connected to a fuel cell stack similarly through a switch 66 and is for discharging of a fuel cell. (0019)  The skilled artisan would find obvious to modify the electrically controlled discharge switch of Ohtani by electrically connecting to a discharge electrical resistor.  The motivation for such a modification is to dissipate the remaining amount of output power from the fuel cell stack. (Id.)  
	For claim 2:  In Ohtani the discharge control circuit 40 is configured to turn on the discharge switch 47 when a collision signal is input to the discharge control circuit. (Ohtani in 0046)  Ohtani does not explicitly teach the discharge control circuit being configured to turn on the discharge switch at the time of startup.  However, as the discharge control circuit is configured to turn on the discharge switch and the discharge control circuit 40 controls the fuel cell system (0038), the skilled artisan would find obvious that the discharge control circuit is also configured to turn on the discharge switch at the time of startup, such as the time of startup of the fuel cell system. 

		
Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but are not persuasive.  
Applicant submits that Yu merely discloses that the switches 66, 68 are operated when voltage of the fuel cell is low to dissipate the remaining amount of stack output power.  This argument has been fully considered but is not persuasive.  The ground of rejection relies on Ohtani as a primary reference to teach or at least suggests applicant’s invention with respect to a collision signal, a collision detector, a discharge control circuit, and other elements of the claim as set forth of record and as maintained in the present Office action.  Applicant is reminded that such arguments against individual references cannot show nonobviousness where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)  
 Regarding the resistor 70 in Yu not being the same as the electrically controlled discharge switch comprising of an insulated gate bipolar transistor (IGBT), the examiner agrees with applicant as the resistor 70 in Yu is connected to a switch 66 (Yu in 0023), and the resistor is not interpreted as a switch, much less one which is electrically connected to another switch.  However, as set forth in the present Office action, it is modification of the switch 66 of Yu (and not the resistor 77) to an IGBT-type switch such as taught by Chatroux which is applied towards the present claims, and which results in a configuration where the resistor of Yu is connected to an IGBT switch such as in Chatroux.  In this regard, the present Office action sets forth as obvious, as least to the skilled artisan, the resistor of Yu electrically connected to the fuel cell stack through an IGBT-type switch as taught by Chatroux.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722